Citation Nr: 0125494	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  97-28 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for a convulsive 
disorder, grand mal type, residuals of traumatic head injury, 
currently evaluated as 60 percent disabling.

2.  Entitlement to an increased rating for a right knee 
disorder including instability, degenerative arthritis and 
scars, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1949 to 
September 1949 and from January 1951 to November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which continued a previous denial of 
special monthly compensation after November 1995, and which 
continued prior ratings for service-connected disabilities as 
follows:  a 60 percent evaluation for a convulsive disorder, 
grand mal type, residuals of traumatic head injury; a 10 
percent evaluation for a right knee disorder including 
instability, degenerative arthritis and scars, and; a 
noncompensable evaluation after November 1995 for residuals 
of a stroke with vascular dementia.  The Board addresses the 
issue pertaining to a right knee disorder in the REMAND 
portion of this decision.

During the course of the appeal the RO granted special 
monthly compensation based upon the need for regular aid and 
attendance after November 1995, and a 100 percent rating 
after November 1995 for residuals of a stroke with vascular 
dementia.  Because this constitutes a full grant of the 
veteran's claims on these issues, they no longer are on 
appeal before the Board.  See Norris v. West, 12 Vet. App. 
413, 420 (1999), citing AB v Brown, 6 Vet. App. 35, 38 (1993) 
(an appealed claim is in controversy only where an award is 
less than the maximum available).


FINDINGS OF FACT

1.  The veteran failed to report for a VA examination 
scheduled in May 2001.

2.  The veteran failed to show good cause for his failure to 
appear for a scheduled VA examination.



CONCLUSION OF LAW

Criteria for a rating higher than 60 percent for a convulsive 
disorder, grand mal type, residuals of traumatic head injury 
have not been met.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.159 and 3.326(a); 
38 C.F.R. § 3.655 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts entitlement to a higher evaluation for a 
service-connected convulsive disorder, grand mal type, 
residuals of traumatic head injury, because the disorder is 
more disabling than contemplated by the current 60 percent 
disability rating.

The Board finds that VA has met its duty to assist the 
veteran to develop this claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  During the pendency of the appeal the RO has 
provided the veteran with a Statement of the Case (SOC) and a 
Supplemental SOC including notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  The RO verified the veteran's service and obtained 
and associated with the claims file, to the extent possible, 
pertinent records including service medical records, private 
and VA medical records, and other records, if any, which the 
veteran identified as pertinent to the claim.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000). 
Evaluation of a disability entails matching a veteran's 
demonstrated symptomatology to criteria provided by the 
appropriate DC, then assigning the most closely corresponding 
rating.  38 C.F.R. § 4.7.  In a claim involving a rating 
assigned contemporaneously to a grant of service connection, 
the facts of a particular case may require assignment of 
separate disability ratings for separate time periods.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Otherwise, as is the case here, the current level of 
disability is of primary concern and current medical findings 
are necessary to adjudicate the claim.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

RO receipt of VA hospital records in March 1997 constituted 
the claim for an increased rating in this case.  See 
38 C.F.R. § 3.157 (2001).  The record shows that in April 
2001 VA provided the veteran with written notice of a 
neurological examination scheduled for May 2001.  After the 
veteran failed to appear for the examination, VA discovered 
that his phone number of record was disconnected.  The RO 
noted the veteran's failure to present for examination in a 
May 2001 SOC provided to his last address of record.  In 
September 2001 the veteran failed to appear for a travel 
Board hearing he had requested in this case.  The RO has 
received no communication from the veteran since before his 
scheduled examination.

VA clearly cannot proceed further in evaluating the veteran's 
current disability without his cooperation.  The duty to 
assist is not a "one-way street," and a veteran cannot sit 
passively when his cooperation is essential to evaluation of 
his claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
When a VA examination is required to establish entitlement or 
to confirm continued entitlement to a benefit and the 
claimant, without good cause shown, fails to report for an 
examination scheduled in connection with an increased rating 
claim, VA must deny the claim.  38 C.F.R. § 3.655(a), (b) 
(2001).  Therefore, because of the veteran's active refusal 
to report for his scheduled VA examination, the Board must 
deny his claim for a compensable rating for residuals of a 
right ankle sprain.  Id.


ORDER

Entitlement to a rating higher than 60 percent for a 
convulsive disorder, grand mal type, residuals of traumatic 
head injury is denied.


REMAND

The veteran contends that the RO improperly denied his claim 
of entitlement to a rating higher than 10 percent for service 
connected a right knee disorder including instability, 
degenerative arthritis and scars.  However, review of the 
record discloses that additional RO action is required prior 
to further Board review of the veteran's claim.

During the course of this appeal, a substantial change in VA 
law affecting this matter redefines VA's duty to assist and 
to notify a claimant of information and evidence necessary to 
substantiate a claim for benefits.  See VCAA.  The VCAA and 
regulations promulgated pursuant thereto also eliminates the 
concept of a well-grounded claim and requires VA to make a 
reasonable effort to assist a veteran to obtain evidence 
necessary to substantiate a claim, which may include medical 
or other records and a medical examination or opinion.  Id; 
66 Fed. Reg. 45,620, 45,632 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
VCAA and accompanying regulations are applicable to all 
claims filed on or after the date of its enactment and to 
claims filed before the date of enactment but not finally 
adjudicated by that date.  VCAA at § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  REMAND of this case is 
required for compliance with VCAA notice and duty to assist 
provisions.  Specifically, the record does not show that the 
RO afforded the veteran with a VA examination of his right 
knee since receipt of the claim.

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO shall review the claims file 
and ensure full compliance with VCAA and 
regulatory notification and development 
procedures, especially those provided in 
sections 3 and 4 (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

2.  The RO shall attempt to locate, 
obtain and associate with the claims file 
medical records (not already associated 
with the claims file) of all private and 
VA examinations, treatments and therapy 
pertaining to the veteran's right knee.

3.  The RO shall arrange for VA 
examination of the veteran's right knee 
by an appropriate physician to determine 
the nature and extent of a current right 
knee disorder, if any.  The examining 
physician shall review the claims file, 
conduct all indicated studies, report 
pertinent medical complaints, symptoms 
and clinical findings, and provide a 
medical rationale for all conclusions and 
opinions.  The examination report shall 
record the range of motion of the 
veteran's right knee in all planes and in 
degrees and an opinion as to the extent 
of disability caused by a right knee 
disorder.  The examiner also should 
review pertinent aspects of the veteran's 
medical and employment history and 
provide an opinion as to the effects of 
the veteran's service-connected right 
knee disorder upon the veteran's ordinary 
activity and on how it impairs him 
functionally.  The examiner also should 
specifically comment on the degree of 
functional loss, if any, resulting from 
pain upon motion, weakened movement, 
excess fatigability, or incoordination 
due to a right knee disorder.  See 38 
C.F.R. §§ 4.40, 4.45 and 4.49 (2000); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The veteran is advised that failure to 
report for a scheduled examination may 
have consequences adverse to the claim.  
38 C.F.R. § 3.655 (2001); Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

4.  The RO shall ensure full completion 
of the aforementioned development.

If RO readjudication continues to deny the veteran's right 
knee claim, the RO should issue a Supplemental Statement of 
the Case and provide the veteran and his representative with 
a reasonable time within which to respond.  The RO then 
should return the case to the Board for further review.  The 
purpose of this REMAND is to obtain additional development.  
The Board intimates no opinion as to the merits of the case.  
Although the veteran need not take further action until so 
notified by the RO, he may submit to the RO additional 
evidence and argument pertaining to this REMAND.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



